Electronically Filed
                                                     Supreme Court
                                                     SCWC-30694
                                                     05-SEP-2013
                                                     02:34 PM



                            SCWC-30694

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      AOAO QUEEN EMMA GARDENS and TOUCHSTONE PROPERTIES, LTD.,
   Respondents and Petitioners/Appellants-Respondents/Appellees,

                                vs.

                TOMMY WAI HUNG MA and SINDY YEE MA,
   Petitioners and Respondents/Appellees-Petitioners/Appellants,

                                and

                 OFFICE OF ADMINISTRATIVE HEARINGS,
           CONDOMINIUM DISPUTE RESOLUTION PILOT PROGRAM,
            DEPARTMENT OF COMMERCE AND CONSUMER AFFAIRS,
                          STATE OF HAWAI#I,
            Respondents/Appellees-Respondents/Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30694; CIV. NO. 09-1-1257)

        ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           The applications for writ of certiorari filed on

 August 2, 2013 by (1) Petitioners and Respondents Tommy Wai Hung
Ma and Sindy Yee Ma and (2) Respondents and Petitioners AOAO

Queen Emma Gardens and Touchstone Properties, Ltd., are hereby

rejected.

            DATED:   Honolulu, Hawai#i, September 5, 2013.

Stephen M. Shaw                        /s/ Mark E. Recktenwald
for petitioners and
respondents Tommy Wai                  /s/ Paula A. Nakayama
Hung Ma and Sindy Yee Ma
                                       /s/ Simeon R. Acoba, Jr.
Keith K. Hiraoka, Shannon L.
Wack and Jodie D. Roeca for            /s/ Sabrina S. McKenna
respondents and petitioners
AOAO Queen Emma Gardens and            /s/ Richard W. Pollack
Touchstone Properties




                                   2